Citation Nr: 1225846	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for loss of sense of taste as a residual of adenocarcinoma of the ethmoid sinus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to August 1979, and from October 1986 to February 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2005 rating decision that denied compensable evaluations for loss of sense of smell and loss of sense of taste, both as postoperative residuals of adenocarcinoma of the ethmoid sinus

During the pendency of the appeal, the zero percent rating for loss of sense of smell was increased to 10 percent by rating action dated in December 2006, effective from March 1, 2004.  This is the maximum schedular rating available and as such, is considered the full grant of this benefit sought on appeal.  It is therefore no longer for appellate consideration.


FINDINGS OF FACT

The Veteran retains the ability to taste saltiness and sweetness; complete loss of sense of taste is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent for loss of sense of taste as a residual of adenocarcinoma of the ethmoid sinus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.87a, Diagnostic Code 6276 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his loss of sense of taste is more disabling than currently evaluated and warrants a higher rating.  He maintains that he can only taste saltiness and sweetness and is unable to detect any other flavors.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was not fully satisfied prior to the initial unfavorable decision on the claim.  A notice deficiency may subsequently be cured by fully compliant notice followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006. See also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  As to this case, adequate VCAA notice was sent to the appellant in the totality of the notice letters sent to hiver over the course of the appeal, to include the statement of the case in August 2005, a subsequent supplemental statement of the case dated in April 2007, and a notice letter dated in September 2008 that addressed notice elements.  Such correspondence informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notice regarding the effective date elements of the claims was also sent to the Veteran during that time. See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Therefore, not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of the claim and given ample time to respond, but the agency of original jurisdiction readjudicated the claim in a supplemental statements of the case dated in September 2009 after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide this appeal as the timing error does not affect the essential fairness of the adjudication.  

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive Army clinical records have been submitted in support of the claim and reviewed.  The appellant underwent a VA examination in March 2007 that is adequate for adjudication purposes.  The evidence of record, including his statements, has been carefully considered.  The Veteran has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim is ready to be considered on the merits. 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

The Veteran is currently assigned a noncompensable disability rating for loss of sense of taste under the provisions of 38 C.F.R. § 4.87a, Diagnostic Code 6276 (2011).  Diagnostic Code 6276 provides that a 10 percent disability rating is assigned for complete loss of sense of taste.  The Note to Diagnostic Code 6272 states that an evaluation will be assigned under Diagnostic Code 6276 only if there is an anatomical or pathological basis for the condition. Id.

The Veteran's entire history is to be considered when making a disability determination. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 

Factual Background and Legal Analysis

A May 2006 letter from a physician at Raymond W. Bliss Army Health Care Center reported that the Veteran underwent craniofacial resection of the anterior skull base for adenocarcinoma of the right ethmoid sinuses in October 1994.  It was noted that this included partial removal of the cribiform plate by lifting of the skullcap and brain with associated detachment of nerves servicing the olfactory sense.  The physician stated that as a residual of the October 1994 operation and radiation, the Veteran had a permanent complete loss of the sense of smell and diminished sense of taste.  

A claim for an increased rating for loss of sense of taste was received in August 2005. See 38 C.F.R. § 3.157.

The Veteran was afforded a VA examination in March 2007.  It was noted that the claims folder was available and reviewed.  Pertinent background and clinical history were conveyed.  The Veteran reported significant loss of the sense of taste and related that he was only able to discern sweet and salty.  He indicated that flavor subtleties were not appreciated.  It was reported that the sense of taste was tested with sugar and salt solutions that were correctly identified.  Following examination, a pertinent impression was rendered of partial loss of taste secondary to loss of smell with the ability to grossly distinguish between salt and sugar solutions on taste testing. 

As noted above, service connection has been granted by the RO for the partial loss of sense of taste as a postoperative residual of adenocarcinoma of the ethmoid sinus.  The Veteran asserts that his symptoms warrant a compensable evaluation.  However, the May 2006 clinical report from Bliss Army Health Care Center noted only that he had diminished taste receptors.  Additionally, clinical taste testing on VA examination the following year disclosed that the appellant is able to discern sweetness and saltiness.  There is no evidence that the Veteran has lost the sense of taste completely, to include by his own subjective acknowledgement that he can taste sweetness and saltiness.  This is not a complete loss of sense of taste and can only be characterized as a partial loss.  As a compensable evaluation under 38 C.F.R. § 4.87a, Diagnostic Code 6276 requires the complete loss of sense of taste, a partial loss of sense of taste does not qualify for more than a zero percent disability rating.  A noncompensable disability evaluation is warranted when the required residuals are not adequately demonstrated. See 38 C.F.R. §  4.31 (2011).

The Board acknowledges that the Veteran's report of a more severe degree of taste impairment.  A layperson is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  In this regard, the appellant can assert that the symptoms associated with his service-connected taste dysfunction are worse.  His report of such symptomatology is credible.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335. (Fed. Cir. 2006). In this case, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the Veteran contends that symptoms associated with loss of sense of taste are more severely disabling, the Board observes that objective testing on VA examination in 2007 reflects no more than partial loss of taste, and that complete loss of sense of taste is not demonstrated.  The Veteran also admits that he retains the ability to identify sweet and salty which is evidence that he has only partial loss of the sense of taste.  The Board thus concludes that the observations of the skilled clinical professionals assessing diminished and/or partial loss of taste are more probative because they are consistent with the Veteran's own report.  Therefore, to the extent that the Veteran reports greater impairment than that shown on examination and by his own admission, the Board concludes that such statements have less probative value.  The Board finds that his report that he retains the sense of taste for saltiness and sweetness is credible.  In view of such, no more than a noncompensable evaluation is warranted.  

The Board has also considered whether a higher rating for service-connected loss of sense of taste is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability under consideration has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the rating that has been assigned is precisely that contemplated for this disability. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of zero percent for loss of sense of taste as a residual of adenocarcinoma of the ethmoid sinus.  There is no doubt to be resolved, and a higher evaluation is not warranted. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for loss of sense of taste as a postoperative residual of adenocarcinoma of the ethmoid sinus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


